

113 S1770 IS: Future of American Innovation and Research Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1770IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Flake introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for Federal civil liability for trade secret
		  misappropriation in certain circumstances.1.Short
			 titleThis Act may be cited as
			 the Future of American Innovation and
			 Research Act of 2013 or the FAIR Act.2.DefinitionsIn this Act—(1)the term
			 covered trade secret means a trade secret that is related to or
			 included in a product or service that is used in or reasonably anticipated to
			 be used in interstate or foreign commerce;(2)the term
			 improper means—(A)includes theft,
			 bribery, misrepresentation, breach or inducement of a breach of a duty to
			 maintain secrecy, and espionage through electronic or other means; and(B)does not include
			 reverse engineering or independent derivation alone;(3)the term
			 misappropriate means—(A)to acquire a
			 trade secret of another by improper means, if the person who acquires the trade
			 secret knows or has reason to know that the acquisition is by improper means;
			 or(B)to disclose or
			 use a trade secret of another without express or implied consent, if the person
			 who discloses or uses the trade secret—(i)used improper
			 means to acquire knowledge of the trade secret; or(ii)at
			 the time of the disclosure or use, knows or has reason to know that his or her
			 knowledge of the trade secret was—(I)derived from or
			 through a person who used improper means to acquire the trade secret;(II)acquired under
			 circumstances giving rise to a duty to maintain the secrecy, or limit the use,
			 of the trade secret; or(III)derived from or
			 through a person who owed a duty to the person seeking relief to maintain the
			 secrecy, or limit the use, of the trade secret;(4)the term
			 person means a natural person, corporation, business trust,
			 estate, trust, partnership, limited liability company, association, joint
			 venture, government, governmental subdivision or agency, or any other legal or
			 commercial entity; and(5)the term
			 trade secret means any information, including a formula, pattern,
			 compilation, program, device, method, technique, or process, that—(A)derives
			 independent economic value, actual or potential, from not being generally known
			 to, and not being readily ascertainable through proper means
			 by, the public or other
			 persons who can obtain economic value from the disclosure or use of the
			 information; and(B)is the subject of
			 efforts that are reasonable under the circumstances to maintain the secrecy of
			 the information.3.Civil action(a)In
			 generalThe owner or lawful possessor of a covered trade secret
			 may bring a civil action against a person who misappropriates, threatens to
			 misappropriate, or conspires to misappropriate the covered trade secret—(1)while located
			 outside the territorial jurisdiction of the United States; or(2)on behalf of, or
			 for the benefit of, a person located outside the territorial jurisdiction of
			 the United States.(b)Federal court
			 jurisdictionThe district courts of the United States shall have
			 exclusive jurisdiction of a civil action under this Act.(c)ExtraterritorialityA
			 civil action under this Act may arise from conduct outside the territorial
			 jurisdiction of the United States if the conduct, either by itself or in
			 combination with conduct within the territorial jurisdiction of the United
			 States, causes or is reasonably anticipated to cause an injury—(1)within
			 the territorial jurisdiction of the United States; or(2)to a
			 United States person.4.RemediesIn a civil action brought under this Act, a
			 court may—(1)issue—(A)an order for
			 appropriate injunctive relief against any conduct described in section
			 3(a);(B)an order
			 requiring affirmative actions to be taken to protect a covered trade secret from
			 further misappropriation; and(C)if the court
			 determines that it would be unreasonable to prohibit further possession,
			 disclosure, or use of a covered trade secret, an order requiring payment of a
			 reasonable royalty for any ongoing disclosure or use of a covered trade secret, in
			 addition to the damages described in paragraph (2);(2)award—(A)damages for
			 actual loss caused by the misappropriation of a covered trade secret; and(B)damages for any
			 unjust enrichment caused by the misappropriation of a covered trade secret that is not
			 addressed in computing damages for actual loss under subparagraph (A);(3)if a trade secret
			 is willfully or maliciously misappropriated, award punitive or exemplary
			 damages in an amount not more than twice the amount of the damages awarded
			 under paragraph (2); and(4)if a claim of
			 misappropriation is made in bad faith, a motion to terminate an injunction is
			 made or opposed in bad faith, or a trade secret is willfully or maliciously
			 misappropriated, award reasonable costs and attorney’s fees to the prevailing
			 party.5.Procedure(a)Pleadings(1)ComplaintA
			 complaint filed in a civil action brought under this Act shall include a sworn
			 representation by the plaintiff that the dispute involves conduct described in
			 section 3(a).(2)Affirmative
			 defenseIt shall be an affirmative defense in a civil action
			 brought under this Act that each alleged covered trade secret in dispute was readily
			 ascertainable through proper means by other persons who did not already know
			 the covered trade secret at the time of any alleged misappropriation,
			 threat to misappropriate, or conspiracy to
			 misappropriate.(b)Forum non
			 conveniensIn considering a motion to dismiss or stay on forum
			 non conveniens grounds filed in a civil action brought under this Act, a court
			 shall—(1)give great weight
			 to the plaintiff’s choice of forum; and(2)consider whether
			 the plaintiff reasonably could receive fair and impartial treatment in the
			 courts of the jurisdiction in which the defendant is domiciled.(c)Anti-Suit
			 injunctionsIn a civil action brought under this Act, the court
			 may enter an injunction enjoining a defendant over whom the court has personal
			 jurisdiction from pursuing subsequently filed litigation in another
			 jurisdiction if—(1)the parties are
			 the same in both matters;(2)the resolution of
			 the case before the enjoining court will be dispositive of the action to be
			 enjoined; and(3)the action in the
			 other jurisdiction threatens the jurisdiction of the court or
			 the purposes of this Act.(d)ConfidentialityIn
			 any proceeding relating to a civil action brought under this Act, the court
			 shall enter any order and take any other action that is necessary and
			 appropriate to preserve the confidentiality of trade secrets, consistent with
			 the requirements of the Federal Rules of Civil Procedure, the Federal Rules of
			 Evidence, and all other applicable laws.(e)Statute of
			 limitationsA civil action brought under this Act may not be commenced later than 3 years
			 after the date on which the conduct described in section 3(a) that forms the basis for the action  was discovered
			 or by the exercise of reasonable diligence should have been discovered.6.Seizures(a)In
			 generalIn a civil action brought under this Act, the court may,
			 upon ex parte application and if the requirements under subsection (b) are
			 satisfied, issue an order (referred to in this section as a seizure
			 order) providing for—(1)the seizure of
			 any property (including computers) used, in any manner or part, to commit or
			 facilitate the commission of conduct described in section 3(a) that is alleged
			 in the civil action; and(2)the preservation of
			 evidence in the civil action.(b)RequirementsA
			 court may issue a seizure order if—(1)the applicant
			 provides security in an amount that the court determines is adequate to pay any
			 damages a person may be entitled to recover as a result of a wrongful seizure
			 or wrongful attempted seizure under this section; and(2)the court finds
			 that specific facts clearly show that—(A)any order other
			 than an ex parte seizure order is not adequate to effectively cause the cessation of the conduct described in section 3(a) that forms the basis of the action;(B)the applicant has
			 not publicized the requested seizure;(C)the applicant is
			 likely to succeed in showing that the person against whom seizure is sought
			 misappropriated, threatened to misappropriate, or conspired to misappropriate a covered trade secret of which the applicant is the owner or lawful
			 possessor;(D)the applicant
			 will suffer an immediate and irreparable injury if a seizure is not
			 ordered;(E)the matter to be
			 seized is located at the place identified in the application;(F)the harm to the
			 applicant that would be caused by denying the application outweighs the harm to
			 the legitimate interests of the person against whom seizure is sought that
			 would be caused by granting the application; and(G)if the applicant
			 were to proceed on notice to the person against whom seizure is sought, that
			 person, or persons acting in concert with that person, would destroy, move,
			 hide, or otherwise make the matter to be seized inaccessible to the
			 court.(c)ProcedureA
			 seizure order shall—(1)direct that
			 service of a copy of the seizure order shall be made by a Federal law
			 enforcement officer (such as a United States marshal), who, upon making
			 service, shall carry out the seizure under the seizure order;(2)direct that any
			 items seized shall be taken into the custody of the court;(3)include a
			 protective order with respect to items seized, to ensure that confidential,
			 private, proprietary, or privileged information contained in the items seized,
			 including any such information belonging to the defendant and third parties, is
			 appropriately protected and that access to the items seized is appropriately
			 restricted; and(4)specify a hearing
			 date, not earlier than 3 days and not later than 10 days after the seizure
			 order is issued, for the court to review whether the items seized should remain
			 in the custody of the court.(d)Order under
			 seal(1)In
			 generalExcept as provided under paragraph (2), a seizure order,
			 together with any supporting documents, shall be sealed until the person
			 against whom the seizure order is directed has an opportunity to contest the
			 seizure order.(2)Access after
			 seizureA court shall allow a person against whom a seizure order
			 is directed to have access to the seizure order and any supporting documents
			 after the seizure is carried out.(e)Seizure
			 hearing(1)DateA
			 court that issues a seizure order shall hold a hearing under this subsection on
			 the date set by the court under subsection (c)(4) unless a party shows good
			 cause for setting a different date.(2)Burden of
			 proofAt a hearing under this subsection, the party that obtained
			 the seizure order shall have the burden of proving that the factual and legal
			 grounds necessary to support the seizure order are still in effect.(3)Dissolution or
			 modification of orderIf a party fails to meet the burden
			 specified under paragraph (2), the court shall dissolve or modify the seizure
			 order appropriately.(4)Discovery time
			 limitsThe court may issue an order modifying the time limits for
			 discovery under the Federal Rules of Civil Procedure as necessary to prevent
			 the frustration of the purposes of a hearing under this subsection.(f)Injured
			 party(1)Cause of
			 actionA party that is injured by a seizure carried out in a
			 civil action brought under this Act and that prevails in the civil action may bring
			 a civil action under this subsection against the applicant for the seizure
			 order in a district court of the United
			 States.(2)RemediesA
			 party that prevails in a civil action brought under this subsection shall recover—(A)reasonable costs and attorney's fees incurred in defense against the seizure
			 order described in paragraph (1) unless the court finds that extenuating
			 circumstances merit denying such costs and fees; and(B)lost profits and punitive damages if the seizure
			 order described in paragraph (1) was sought in bad faith.